      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 1 of 19




                                                      January 28, 2021

Acting Administrator Jane Nishida
Environmental Protection Agency
Office of the Administrator, Mail Code 1101A
1200 Pennsylvania Ave., NW
Washington, DC 20460

Submitted via email

Re: Petition for postponement of “Strengthening Transparency” Rule, 86 Fed Reg.
469 (Jan. 6, 2021) pursuant to 5 U.S.C. § 705

Dear Acting Administrator Nishida:

       Environmental Defense Fund, Montana Environmental Information Center,
Citizens for Clean Energy, American Thoracic Society, Environmental Law & Policy
Center, Natural Resources Defense Council, and Union of Concerned Scientists
(“Petitioners”) write to request that you exercise your authority pursuant to the
Administrative Procedure Act, 5 U.S.C. § 705, to postpone the effectiveness of the
final rule entitled “Strengthening Transparency in Pivotal Science Underlying
Significant Regulatory Actions and Influential Scientific Information” (“Rule”) and
published at 86 Fed. Reg. 469 (Jan. 6, 2021), pending judicial review. Because the
Rule is set to take effect on February 5, 2021 and a section 705 postponement must
be put into place before the Rule becomes effective, we request that you take
affirmative action no later than February 4, 2021, to postpone the
effectiveness of the Rule. We further request the opportunity to discuss this
petition with the appropriate agency decision-makers as soon as possible.

       On January 27, 2021, the U.S. District Court for the District of Montana
ruled that the previous Administration’s attempt to make the Rule effective
immediately upon publication in the Federal Register was unlawful, and the court
declared a new effective date of February 5, 2021. See Envtl. Def. Fund v. EPA, No.
4:21-cv-03 (D. Mont. Jan. 27, 2021) (“EDF v. EPA”) (Attachment A). As explained
below, the ruling enables the Environmental Protection Agency (“EPA”) to further
postpone the effectiveness of the Rule under APA § 705. The court’s opinion also
“cast[] into significant doubt whether EPA retains any legal basis to promulgate
the” Rule at all. Id. at 30.

         In both purpose and effect, the Rule aims to severely hinder EPA’s ability to
fulfill its mission to protect human health and the environment. Although the
Rule’s title makes it sound innocuous, its aims are anything but. The Rule has roots
in a more than 25-year-old political and regulatory project of the tobacco and fossil-

                                          1
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 2 of 19



fuel industries to fight public health protections by delegitimizing the scientific
studies that demonstrate the health and environmental harms their products
cause.1 The scientific community resoundingly opposes the Rule,2 and EPA’s own
Science Advisory Board warned that the Rule “risks serious and perverse
outcomes.”3

       President Biden has prioritized this Rule for immediate review: in a Day One
executive order, he directed that the head of EPA, “as appropriate and consistent
with applicable law, shall consider publishing for notice and comment a proposed
rule suspending, revising, or rescinding” this Rule “as soon as possible.”4 On
January 27, the President issued a memorandum stating: “It is the policy of my
Administration to make evidence-based decisions guided by the best available
science and data.”5 On the same day, ninety members of the U.S. House of
Representatives submitted a letter urging the President “to use all legal and
administrative means at your disposal to rollback this harmful rule immediately.”6
A Section 705 postponement is the most legally durable way to accomplish this goal,
and will ensure that the Rule never takes effect if the Rule is vacated by the court.


1 The effort to restrict studies relying on non-public data “dates back more than 25 years to a
strategy developed by tobacco and fossil fuel industry advisers to fight national air quality
standards.” Marianne Lavelle, EPA’s ‘Secret Science’ Rule Meets with an Outpouring of Protest on
Last Day for Public Comment, Inside Climate News (May 19, 2020), https://perma.cc/537Y-USJJ .
“Industry advisers took an approach of raising doubts about the original scientific studies on the
grave health risks” of pollution. Id. The strategy—known as “weaponized transparency”—was taken
up by chemical companies and other polluting industries as a means of delegitimizing the science
behind environmental regulations. Samet & Burke, Deregulation and the Assault on Science and the
Environment, 41 Ann. Rev. Pub. Health 347, 354–55, 348 (Apr. 2020), https://bit.ly/3b5ginC. After
the EPA proposed banning a widely used insecticide linked to brain damage in children, for example,
the pesticide company CropLife America petitioned the agency to halt regulatory decisions based on
science for which the raw data is not available. See Lavelle, supra.
2 See, e.g., Comments of the American Anthropological Association et al. on the Supplemental Notice

of Proposed Rulemaking to the Rule “Strengthening Transparency in Regulatory Science,” (May 18,
2020) [Docket I.D. EPA-HQ-OA-2018-0259-11498], https://beta.regulations.gov/comment/EPA-HQ-
OA-2018-0259-11498. These comments were submitted by thirty-nine of the nation’s top scientific,
public-health, medical, and academic institutions—including the American Association for the
Advancement of Science.
3 Final Report of EPA’s Science Advisory Board at 18 (Apr. 24, 2020),

https://yosemite.epa.gov/sab/sabproduct.nsf/LookupWebReportsLastMonthBOARD/2DB3986BB8390
B308525855800630FCB/$File/EPA-SAB-20-005.pdf.
4 “Executive Order on Protecting Public Health and the Environment and Restoring Science to

Tackle the Climate Crisis” § 2(a)(4) (Jan. 20, 2021), https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/executive-order-protecting-public-health-and-environment-and-
restoring-science-to-tackle-climate-crisis/.
5 President Joseph R. Biden, Jr., “Memorandum on Restoring Trust in Government Through

Scientific Integrity and Evidence-Based Policymaking” (Jan. 27, 2021),
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/27/memorandum-on-
restoring-trust-in-government-through-scientific-integrity-and-evidence-based-policymaking/.
6 Letter from Ninety Members of the U.S. House of Representatives to President Joseph R. Biden, Jr.

(Jan. 27, 2021) (Attachment B).

                                                2
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 3 of 19



       Finalized in the waning days of the prior Administration, the Rule is a
blatantly politicized attempt to hinder this Administration’s ability to rely on the
best available science to protect the health of Americans. If it takes effect, it will
require this Administration to devalue critical epidemiological and health studies
that underpin health protections whenever researchers cannot make the raw data
underlying these studies publicly available due to privacy laws, ethics rules,
contractual agreements with study participants, or other reasons. Especially in
light of the urgent and critical work that EPA must immediately undertake to
strengthen public health protections, as directed by President Biden’s executive
orders, the agency must not allow itself to be hampered by this Rule.

       In an attempt to handcuff this Administration to the Rule’s new
requirements—and prevent you from postponing the Rule before it became
effective—the outgoing Administration took the unusual and unlawful step of
attempting to make the Rule immediately effective. The district court found that
“EPA’s decision to make the Final Rule immediately effective on publication was
arbitrary, capricious and otherwise not in accordance with law.” EDF v. EPA, at 31
(quotations omitted). Petitioners now request that this Administration exercise its
authority to postpone the effectiveness of the Rule pending judicial review pursuant
to 5 U.S.C. § 705.

        A postponement of the Rule meets all of the requirements of the
Administrative Procedure Act. A postponement is also critical to the agency’s ability
to fulfill its mandate to protect public health and achieve its stated public health
and environmental goals and statutory mandates. The point of the Rule is to
immediately make it more difficult, if not impossible, for the agency to rely on the
best science in developing influential scientific information and promulgating strong
public health protections. It creates layers of red tape in the form of requirements
the agency must follow in order to consider the results of peer-reviewed published
public health research based on human health data that cannot be made public—
even when that science provides the best evidence of human health impacts of
pollution exposures. And it subjects public health protections to unjustified and
unnecessary legal risk. This Administration’s ability to quickly and effectively
develop strong public health, environmental, and climate protections is severely
compromised by this cynical Rule. A postponement is both lawful and warranted.

                                LEGAL STANDARD

      The Administrative Procedure Act explicitly authorizes administrative
postponements pending judicial review, providing:

   When an agency finds that justice so requires, it may postpone the effective
   date of action taken by it, pending judicial review.



                                           3
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 4 of 19



5 U.S.C. § 705 (emphasis added). Section 705 permits an agency to postpone the
effectiveness of a regulation on three conditions.

       First, in order to “postpone” a regulation, that regulation must not yet have
become effective. Safety-Kleen Corp. v. EPA, No. 92-1629, 1996 U.S. App. LEXIS
2324, at *2-3 (D.C. Cir. Jan. 19, 1996) (per curiam). In Safety-Kleen, the D.C. Circuit
held that Section 705 “permits an agency to postpone the effective date of a not yet
effective rule, pending judicial review. It does not permit an agency to suspend
without notice and comment a promulgated rule.” Id. See also Clean Air Council v.
Pruitt, 862 F.3d 1, 9 (D.C. Cir. 2017) (once a regulation is effective it can only be
repealed via notice-and-comment rulemaking); Becerra v. U.S. Dep’t of the Interior,
276 F. Supp. 3d 953, 963-64 (N.D. Cal. 2017); Merriweather v. Sherwood, 235 F.
Supp. 2d 339, 342 (S.D.N.Y. 2002) (“If a wedding occurs on September 2, one cannot
‘postpone’ the wedding until September 30 on September 5.”).

       Second, there must be “pending judicial review.” Several courts have
concluded that the purpose of the postponement must be related to the judicial
review. See Becerra, 276 F. Supp. 3d at 964 (“ONRR improperly invoked section 705
to suspend the effective date of the Rule pending its ultimate repeal rather than
pending judicial review as required by section 705.”); Sierra Club v. Jackson, 833 F.
Supp. 2d 11, 33-34 (D.D.C. 2012) (holding that a postponement under section 705
“plainly must be tied to the underlying pending litigation” and an agency “must
have articulated, at a minimum, a rational connection between its stay and the
underlying litigation”). See also H.R. Rep. No. 79-1980, at 277 (1946) (Section 705
“afford[s] parties an adequate judicial remedy”).

        Third, the agency must conclude that “justice so requires” the postponement.
One court held that, under this prong of the standard, the agency must demonstrate
that the postponement meets the four-factor preliminary injunction test. See
Jackson, 833 F. Supp. 2d at 30. Another court, acknowledging that Section 705 uses
different language for the agency’s postponement authority and the court’s stay
authority, found that the “plain language of the statute leaves room to dispute
whether such an analysis is required.” California v. Bureau of Land Mgmt., 227 F.
Supp. 3d 1106, 1123-1124 (N.D. Cal. 2017). That court concluded, however, that the
“justice so requires” language must have teeth: “If the words ‘justice so requires’ are
to mean anything, they must satisfy the fundamental understanding of justice: that
it requires an impartial look at the balance struck between the two sides of the
scale.” Id. at 1122. Notably, in both cases, the United States argued that meeting
the four-factor test was not required. E.g., Defs.’ Opp. to Pls.’ Mot. for Summ.
Judgment at 13-16, California v. BLM, No. 3:17-cv-03804, ECF 52 (Aug. 25, 2017).
The Department of Justice has pointed out that Section 705 uses different language
in its authorization for agency postponements and court stays, establishing two
separate standards. Id. at 13-14. The Department explained that the practical
effects of forcing the agency to apply the preliminary injunction test would be

                                          4
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 5 of 19



perverse because an agency would be required to undermine its own litigating
position. Id. at 15-16. The agency also would need to make a showing that plaintiffs
would suffer irreparable harm when information regarding plaintiffs’ harm might
not be readily available to the agency.

           PETITION FOR POSTPONEMENT UNDER 5 U.S.C. § 705

       An agency postponement of the Rule under 5 U.S.C. § 705 is authorized
because it meets all three requirements of Section 705. It is also warranted, and
critical to EPA’s ability to fulfill its urgent public health and environmental
mission. And, because it is explicitly authorized in the APA, it provides the most
certain and legally durable relief from the Rule in the immediate term, while the
courts adjudicate the validity of the Rule.

1. The Rule is not yet effective.

       First, the Rule is not yet effective, but it is poised to take effect in eight
calendar days, on February 5, 2021. In a transparent attempt to block this
Administration from relying on Section 705 or other authority to stay the Rule, EPA
purported to make it immediately effective contrary to the APA’s 30-day window
requirement. Plaintiffs brought suit challenging that decision and have now
obtained relief on summary judgment. As explained above, the court ruled that the
immediate effective date was “arbitrary, capricious and otherwise not in accordance
with law.” EDF v. EPA, at 31. The court also found that “EPA’s decision to make the
Final Rule immediately effective cut off Plaintiffs’ ability to seek postponement
under Section 705 as Plaintiffs would have been entitled to do under proper
circumstances.” Id. at 14. The court declared that the “Rule is ineffective until 30
days from its January 6, 2021, date of publication in the Federal Register: February
5, 2021.” Id. at 31. Given that decision, this is the first possible opportunity for us to
make this request—and urgent action is needed on this request before the rule
takes effect. Accordingly, we request that you authorize a Section 705 postponement
on or before February 4, 2021.

2. A Section 705 postponement would be pending judicial review

      Second, the postponement would be pending judicial review, as there are
currently at least two lawsuits against the Rule:

   ● Environmental Defense Fund, Montana Environmental Information Center,
     and Citizens for Clean Energy challenged the Rule in the District of
     Montana. Envtl. Defense Fund v. EPA, No. 4:21-cv-3 (D. Mont., complaint
     filed Jan. 11, 2021). The judge granted the motion for partial summary
     judgment yesterday, but the challenge to the rest of the Rule remains
     pending.

                                            5
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 6 of 19



    ● A coalition of 18 states and 4 municipalities challenged the Rule in the
      Southern District of New York. New York v. EPA, No. 1:21-cv-00462
      (S.D.N.Y, complaint filed Jan. 19, 2021).

       Section 705 authorizes administrative relief where judicial review is pending
so that parties will not have to comply with a Rule that may not survive review and
meets the other requirements for a postponement. As explained below, the Rule is
plainly unauthorized and unlawful, and plaintiffs in these cases are likely to prevail
in seeking vacatur of the Rule. Indeed, the court described yesterday’s ruling as
“cast[ing] into significant doubt whether EPA retains any legal basis to promulgate
the Final Rule.” EDF v. EPA, at 30. It makes little sense—indeed, it would be
irresponsible—for EPA to be in a position of having to abide by a plainly unlawful
rule designed to hinder the agency from fulfilling its protective mandate while that
rule is being litigated in the courts.

3. Justice Requires A Postponement

       Third, “justice … requires” a postponement. 5 U.S.C. § 705. Whether or not
an agency’s Section 705 authority is interpreted to require a showing of the four
factors for a preliminary injunction, justice warrants a postponement here. In this
request, we first explain why a postponement clearly is warranted and required to
do justice, and then explain that to the extent the four-factor preliminary injunction
test must be met, it is satisfied.

       a. A postponement is required so that EPA can fulfill its public
          health and environmental protection mission.

        The purpose and likely effect of the Rule is to make it more difficult for EPA
to fulfill its mission of protecting human health and the environment. So that EPA
can continue to fulfill that urgent mission while the legality of the Rule is reviewed
in the courts, justice requires that EPA postpone the Rule. On one side of the scale
is EPA’s ability to rely upon the best science to perform its critical mission and
improve the lives that depend on strong health and environmental protections. On
the other side are requirements—based on entirely unfounded claims of need for
“transparency”—that obstruct EPA’s ability to assess the health and environmental
threats that it is statutorily obligated to address.

      For example, EPA is immediately required to begin reviewing the science
supporting new particulate matter and ozone standards. The previous
Administration finalized decisions not to strengthen the existing standards in
December 2020.7 The President has directed EPA to promptly reconsider those

7See EPA, Review of the Ozone National Ambient Air Quality Standards, 85 Fed. Reg. 87,256 (Dec.
31, 2020); EPA, Review of the National Ambient Air Quality Standards for Particulate Matter, 85
Fed. Reg. 82,684 (Dec. 18, 2020).

                                               6
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 7 of 19



decisions—which will require assessing the best science about the harm caused by
the pollutants at issue.8 Even if EPA determines not to undertake a reconsideration,
but instead to move forward on the next round of 5-year reviews of those standards,
see 42 U.S.C. § 7409(d)(1), it must immediately begin reviewing the public health
science showing harms from exposures to various ambient levels of the pollutants.
That science, based on actual human health data from persons exposed to pollution,
is exactly the type of “dose-response” science that is the target of the Rule.

       Reliance on the best-available scientific evidence has long been “central in
the network of laws addressing environmental pollution in the United States.”
Samet & Burke, supra n.1, at 348. “This evidence-grounded starting point has been
critical in addressing the myriad sources of environmental pollution … [and]
reducing the burden of disease attributable to environmental factors.” Id. In
particular, EPA relies heavily on published, peer-reviewed epidemiological studies,
using human health exposure data, that demonstrate the health effects of pollution,
chemicals, and other environmental exposures in developing a host of regulations
that protect human health. See id. at 352.

       The Rule’s purpose and likely effect is to limit the use of such studies,
deviating from long-standing practice in order to undermine the agency’s important
public health and environmental protections. As Dr. Thomas Sinks, the former
Director of the EPA’s Office of the Science Advisor with 35 years of experience as a
federal government epidemiologist, wrote in a rare “differing scientific opinion”
opposing the rule: The Rule “significantly limit[s] scientific studies the EPA
considers in regulatory decision-making” by restricting the agency’s discretion to
consider research for which the underlying data is not publicly available.9 Because
privacy laws, contractual agreements, and ethics rules protect the privacy and
confidentiality of research participants, the rule would potentially limit agency
consideration of “[t]housands of epidemiological studies” that are critical in setting
standards to protect the public but that “rely on personal information that, if
disclosed, would violate laws that protect study participants.” Id. It would also
restrict the use of studies for which data cannot be made available for other
reasons—for example, because the research was conducted long ago.

        While the scope of the Rule is exceedingly broad and it is difficult to predict
all of the ways that it could undermine public health and environmental
protections, some of its targets are clear. One target is the seminal Harvard
University Six Cities study and subsequent studies relying on the same cohort that

8 See Executive Order on Protecting Public Health and the Environment and Restoring Science to
Tackle the Climate Crisis,” supra n.4; White House Briefing Room, Fact Sheet: List of Agency
Actions for Review (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/statements-
releases/2021/01/20/fact-sheet-list-of-agency-actions-for-review/.
9 Thomas Sinks, EPA’s Scientific Integrity in Question over Science Rule, The Hill (Nov. 29, 2020),

https://thehill.com/opinion/energy-environment/527872-epas-scientific-integrity-in-question-over-
science-rule.

                                                  7
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 8 of 19



document the adverse health effects of particulate matter. These studies undergird
many of the agency’s protective air quality regulations. Industries responsible for
emissions of particulate matter have long sought to challenge this seminal work,
even though its results have been reanalyzed and confirmed by an independent
body jointly funded by the automobile industry and EPA. Despite this, the Rule
could limit “consideration of [this] pivotal study of the health impacts of air
pollution because its data remain unavailable to the public, despite the fact the data
have been reanalyzed and confirmed.” Id. Indeed, a document obtained through the
Freedom of Information Act suggests the Six Cities study was a principal target of
the rulemaking—a “key example” of the supposed “data transparency” problem.10

       The Rule’s proposal and supplemental proposal were met with overwhelming
opposition by scientists both inside and outside the agency. EPA’s own Science
Advisory Board warned that the Rule “risks serious and perverse outcomes.”11
“[T]here are legitimate legal, ethical, professional and financial reasons,” it wrote,
“why researchers may be unable or unwilling to fully share ‘data’—including
statutes protecting participant privacy, experimental protocols assuring
confidentiality of data for human subjects, and (for past studies) issues related to
degradation and custody of data.” Id. at 17. The Board noted that EPA and scientific
institutions have “recognized that such constraints on availability of data do not
prevent studies from being verified in other ways—or preclude those studies from
being considered in regulatory decisions.” Id. It concluded that the agency had
provided “minimal justification … for why existing procedures and norms utilized
across the U.S. scientific community, including the federal government, are
inadequate,” or for how the rule would “improve transparency and the scientific
integrity of the regulatory outcomes in an effective and efficient manner.” Id.

       Dr. Sinks predicted the Rule will “create chaos.”12 “Human subjects research
is the most predictive data for establishing the human health impact from
environmental exposures,” he wrote, and disregarding or diminishing that research
means “setting aside relevant science”—leading ultimately to “poorly developed
rules.”13 The result, he concluded, will be to “compromise the scientific integrity of
[EPA’s] scientists, the validity of [EPA’s] rulemaking, and possibly the health of the
American People.” Id.

       EPA also received hundreds of thousands of public comments opposing the
rule. The nation’s leading scientific and medical organizations weighed in, writing
that the Rule would “cripple the EPA’s ability to create new air and water


10 Briefing: Data Transparency, Administrator’s Office (Jan. 25, 2017) (Attachment C).
11 SAB Report, supra n.3.
12 Lisa Friedman, E.P.A.’s Final Deregulatory Rush Runs Into Open Staff Resistance, N.Y. Times,

Nov. 27, 2020.
13 Thomas Sinks, Differing Scientific Opinion on the Final Strengthening Transparency in

Regulatory Science Rule at 3–4 (Attachment D).

                                                8
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 9 of 19



protections.” Friedman, supra n.12. In one comment, thirty-nine of the nation’s top
scientific, public-health, medical, and academic institutions—including the
American Association for the Advancement of Science, the world’s largest scientific
society—warned that the rule will “diminish the critical role of scientific evidence in
decisions that impact the health of Americans” by “de facto rejecting credible
practices used by the scientific community and replacing them with … an
unscientific standard to assess the validity of science.”14 It would mean, for
example, that EPA “will likely be unable to cite important studies on topics relating
to the levels of contaminants in water, air and land; epidemiological studies that
describe clinical markers of exposure or effect; and many other studies that are
fundamental in understanding and protecting human health.” Id. The Rule, the
institutions wrote, is “not about strengthening science, but about undermining the
ability of EPA to use the best available science in setting policies and regulations.”
The result is to “put[] public health and the environment at risk.” Id.

       The final Rule was unveiled by former Administrator Wheeler at the
Competitive Enterprise Institute15 and published on January 6, 2021, just two
weeks before Inauguration Day. The final Rule targets scientific research relying on
“dose-response data”—that is, “data used to characterize the quantitative
relationship between the amount of dose or exposure to a pollutant, contaminant, or
substance and an effect.” 86 Fed. Reg. at 492 (40 C.F.R. § 30.2). Such research is
often based on data from human subjects, including patients who agree to give
researchers highly personal data including where and how they are exposed to
various levels of pollution—data from which they could be personally identified.
These studies are central to the agency’s development of public-health standards,
precisely because they are often the best evidence of how people are affected by air
pollution. The Rule establishes barriers to using these studies and binds EPA’s
discretion by requiring it to give less weight to “pivotal science where the
underlying dose-response data” are not “available in a manner sufficient for
independent validation.” Id. at 472; see id. at 492 (40 C.F.R. § 30.5(c)). Although the
Rule contains an exemption provision, it can only be exercised by the Administrator
“and requires the Agency to document the rationale for any exemptions granted.”
Id. at 487; see id. at 493 (40 C.F.R. § 30.7). At the very least, that exemption process
will slow the Agency’s consideration of crucial studies and could expose the Agency
to increased legal risk for using the best available science.

      In addition to devaluing critical studies because researchers cannot make the
raw data available, the Rule creates layers of red tape intended to slow the
development of protective regulations. EPA must clearly identify all the science
upon which its significant regulations and influential scientific information are

14Comments of the American Anthropological Association et al., supra n.2. at 2-3.
15See Competitive Enterprise Institute, News Release: EPA Administrator Wheeler Unveils Final
Science Transparency Rule During CEI Forum (Jan. 5, 2021), https://cei.org/news_releases/epa-
administrator-wheeler-unveils-final-science-transparency-rule-during-cei-forum/.

                                               9
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 10 of 19



based and make that science publicly available. 40 C.F.R. § 30.4. EPA must then
identify which studies contain “convincing and well-substantiated evidence of a
relationship between exposure and effect,” document particular attributes of those
studies, identify “pivotal science,” and, if the data cannot be publicly released,
consider a host of specific factors related to the weight it should give that science,
and describe its consideration of those factors. Id. § 30.5. The agency must also
“describe critical assumptions and methods used in its dose-response assessment
and shall characterize the variability and uncertainty of the assessment,” and
“clearly explain the scientific basis for critical assumptions used.” Id. And while
exemptions are permitted, there too specific documentation is required. Id. § 30.7.
To be sure, EPA may do many of these things in the ordinary course when it
proposes a regulation. But the Rule’s specific, prescriptive requirements are meant
to trip up and delay the agency, and otherwise make it more difficult to promulgate
rules, and create litigation bait for various regulated industry interests.

       “Justice … requires” a postponement of the Rule pending litigation. On one
side of the scale lies EPA’s longstanding practice and continued ability to freely use
the best available science to protect human health and the environment. EPA’s
scientists must be able to determine which studies to rely upon when taking up the
immediate task of developing protective regulations without having an unscientific,
anti-regulatory thumb on the scale.16 Moreover, EPA must be able to act quickly to
protect Americans’ health and the environment without having to surmount the
various bureaucratic hurdles put in place by the Rule. On the other side of the scale
are requirements—based on entirely unfounded claims of “transparency”—aimed
directly at hindering the agency’s ability to fulfill its mission. As noted above, the
Rule clearly aims to slow the agency down and create opportunities for those who
wish to challenge protective regulations through litigation. Nowhere in the record
for the Rule did the prior Administration identify any problem in need of solving, or
point to any example where the lack of publicly available data created or
demonstrated a problem with the study’s quality or the validity of an agency
rulemaking. As the scientific community and EPA’s own Science Advisory Board
explained to the agency, any additional “transparency” provided by the Rule would
be outweighed by the perverse effects it would have on the agency’s ability to use
the best available science in regulating to protect human health and the
environment.

       b. A postponement meets the four-factor test for a preliminary
          injunction.

       To the extent it is required, see supra pp. 4-5, an administrative
postponement of the Rule under Section 705 would also meet the four-factor test for
a preliminary injunction. Those factors are (1) a likelihood of success on the merits;

16Of course, EPA always retains discretion to decline to consider individual studies or evidence if
that decision is reasonable and reasonably explained.

                                                  10
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 11 of 19



(2) a likelihood that plaintiffs would suffer irreparable harm in the absence of
injunctive relief; (3) that the balance of equities favors an injunction; and (4) that an
injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
20 (2008). The final two factors “merge when the Government is the opposing
party.” Nken v. Holder, 556 U.S. 418, 435 (2009).

          i. Plaintiffs are likely to succeed on the merits of their challenge.

       Plaintiffs have filed challenges to the Rule in the courts. Supra pp.5-6. These
challenges are likely to succeed because the Rule exceeds EPA’s authority. 5 U.S.C.
§ 706(2)(A). Indeed, as noted above, the recent court ruling concluding that EPA
unlawfully set an immediate effective date expressly cast doubt on the underlying
legality of the entire Rule. Specifically, the court found that the Rule was subject to
the 30-day notice window prior to becoming effective because the Rule is
substantive rather than procedural. EDF v. EPA, at 22-27. Significantly, as
authority for the Rule, EPA relied exclusively on the Federal Housekeeping Statute,
86 Fed. Reg. at 471, which—at most—authorizes EPA to issue procedural rules.
EPA’s opposition to plaintiffs’ motion for partial summary judgment acknowledged
the inexorable implication: “[I]f the Court . . . concludes that the Final Rule is a
substantive rule, then the rule would lack a legal basis because EPA promulgated
the rule pursuant to its housekeeping authority, which only permits the
promulgation of procedural rules.” Defendants’ Opposition to Plaintiffs’ Motion for
Partial Summary Judgment at 31 n. 4, EDF v. EPA (Jan. 19, 2021). By EPA’s own
admission, then, the Rule is unauthorized and cannot stand.

      The Federal Housekeeping Statute provides:

      The head of an Executive department or military department may
      prescribe regulations for the government of his department, the conduct
      of its employees, the distribution and performance of its business, and
      the custody, use, and preservation of its records, papers, and property.
      This section does not authorize withholding information from the public
      or limiting the availability of records to the public.

5 U.S.C. § 301.

       The Housekeeping Statute, as its name suggests, is limited to rules that
‘‘govern internal … affairs.” Chrysler Corp. v. Brown, 441 U.S. 281, 309 (1979). The
statute only authorizes ‘‘what the APA terms ‘rules of agency organization
procedure or practice’ as opposed to ‘substantive rules.’’’ Id. at 310. Courts have
repeatedly checked agency attempts to “twist” the Housekeeping Statute to a range
of substantive purposes and found those efforts unlawful, including halting an




                                           11
       Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 12 of 19



agency’s effort to limit disclosure and inclusion of information in the scientific
process.17

       A critical question in determining whether a rule is procedural is whether it
leaves the agency with discretion to disregard the rule in an individual case. See id.
at 301–02 (substantive rules are “binding” or “have the force of law”); Boulez v.
Comm’r, 810 F.2d 209, 215 (D.C. Cir. 1987) (procedural rules “do not have the force
and effect of law,” and are “directory, not mandatory in nature”). If EPA’s Rule
“binds … the agency itself with the ‘force of law’” by limiting the agency’s discretion
to consider scientific studies, it is a “substantive” rule. See CropLife Am. v. EPA, 329
F.3d 876, 883 (D.C. Cir. 2003). The Montana federal district court found that EPA’s
Rule does precisely that:

       The Final Rule falls outside the realm of a procedural rule because it
       fails to provide the agency with procedural direction. It is no mere
       internal house-keeping measure. The Final Rule instead makes a
       substantive determination of how the agency should weigh particular
       scientific information in future rulemakings. The Final Rule determines
       outcomes rather than process.

EDF v. EPA, at 23 (citations omitted).

       The Rule is therefore on all fours with the substantive action challenged in
Croplife. In Croplife, the D.C. Circuit determined that an EPA press release
proclaiming that the agency would not consider human studies in considering
pesticide applications was a substantive action: “EPA’s stated rule is binding on
petitioners, who are now barred from relying on third-party human studies (even in
cases where such studies formerly were approved), and is binding on the agency
because EPA has made it clear that it simply ‘will not consider’ human studies.” 329

17 See City & Cty. of San Francisco v. Azar, 411 F. Supp. 3d 1001, 1023 (N.D. Cal. 2019) (vacating
regulations from the Department of Health and Human Services and explaining that defendants
“mistakenly rely on their ‘housekeeping authority’ to support their authority to promulgate the rule”
but “[n]one of the statutes cited by defendants provide HHS with the authority to promulgate
substantive rules” including the Housekeeping Act); United States ex rel. O'Keefe, 132 F.3d at 1255
(“In recent years, several agencies have unsuccessfully attempted to find statutory authority for
substantive regulations in the Housekeeping Statute.”); In re Bankers Trust Co., 61 F.3d 465, 470
(6th Cir. 1995) (holding regulation requiring subpoenaed party to refuse production of confidential
information was not authorized by the Housekeeping Statute and "exceeded the congressional
delegation of authority"), cert. dismissed, 517 U.S. 1205 (1996); Exxon Shipping Co. v. United States
Dep’t of Interior, 34 F.3d 774, 776-78 (9th Cir. 1994) (holding that the Housekeeping Act did not
authorize regulations allowing agency to withhold deposition testimony of federal employees); In re
Cincinnati Radiation Litig., 874 F. Supp. 796, 826-27 (S.D. Ohio 1995) (holding that the
Housekeeping Act did not authorize a 1953 Defense Department directive on the use of human
volunteers in experimental research); McElya v. Sterling Med. Inc., 129 F.R.D. 510, 514 (W.D. Tenn.
1990) (concluding that the Housekeeping Act did not give the Department of Navy authority to
create general discovery privilege for persons under its jurisdiction).

                                                 12
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 13 of 19



F.3d at 881. So too here, the Rule is binding on the agency, requiring the agency to
devalue a scientific study it could have previously given full consideration if the
study fails to meet the new requirement that underlying data and models be
publicly available (or available through restricted access). The only possible
exception would be if the Administrator exercises his or her discretion to grant an
exemption for a given study—but in the Rule, “EPA took the additional step of
limiting EPA Administrator discretion to make such decisions.” EDF v. EPA, at 25.

       Fundamentally, the Rule has none of the marks of internal housekeeping and
“easily meets the core requirements for a substantive rule.” Id. at 24.

       The Rule also departed from EPA’s past practice. Prior to the Rule, in
rejecting a challenge to its air quality standards for soot, EPA flatly rejected the
assertion that the agency cannot rely on studies for which the underlying data are
not publicly available. “If governmental agencies could not rely on published studies
without conducting an independent analysis of the enormous volume of raw data
underlying them,” EPA explained, “then much plainly relevant scientific
information would become unavailable to EPA for use in setting standards to
protect public health and the environment.”18 The D.C. Circuit upheld that
conclusion. See Am. Trucking Associations, Inc. v. E.P.A., 283 F.3d 355, 372 (D.C.
Cir. 2002). “[R]equiring agencies to obtain and publicize the data underlying all
studies on which they rely,” the court wrote, would be both “impractical and
unnecessary.” Id.

       For the foregoing reasons, EPA lacked authority to enact the Rule and
plaintiffs are likely to succeed on the merits of their challenges. See United States ex
rel. O’Keefe, 132 F.3d 1252, 1255 (8th Cir. 1998).

           ii. Plaintiffs will be irreparably harmed by the Rule.

       The Rule threatens immediate harm to EDF, its members, and other
plaintiffs during the period for judicial review.

       First, EDF has many members who are research scientists and who have
concrete professional and financial interests in being able to conduct scientific
research that will be considered by EPA on an equal footing as a basis for informing
significant regulatory actions or influential scientific information. These scientists
conduct their research because they hope to inform policies that will appropriately
protect the communities and populations they study. Some researchers are actively
recruiting new study cohort members now, and that effort is impeded by the Rule’s
requirements, as the researchers must inform potential study participants of the
risk that their data may be made public. The Rule thus harms these scientists’

18National Ambient Air Quality Standards for Particulate Matter, 62 Fed. Reg. 38652, 38689 (July
18, 1997).

                                               13
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 14 of 19



interests by placing them in a difficult double bind—they can either promise
potential cohort members their privacy, knowing that the resulting research
findings will be less impactful, or risk not being able to do the research at all for
want of subjects. They also risk losing grants, or access to new grants, or approval
from their research institutions, if they attempt to conform their research to the
Rule to ensure it receives the weight it is due. When finding that plaintiffs had
standing to seek relief, the Montana district court determined that “[p]laintiffs
adequately have alleged that their member-scientists will face immediate financial
expenses to conform their research agendas with the Final Rule.” EDF v. EPA, at
18.

       Consider the grant evaluation process used by the institutes and centers of
the National Institutes of Health (NIH), on which many researchers depend. See
Birnbaum Decl. ¶¶ 6, 9 (Attachment E). As federally funded programs, these
institutes treat the ability to “contribute to the regulatory decisionmaking of federal
agencies” as an “important factor” in deciding whether to fund a given research
proposal, weighed as part of the “significance” of the research. Id. ¶¶ 8, 10, 13.
Under this metric, if research is “unlikely or unable” to form the basis for informing
a range of EPA activities because the underlying data cannot be made available, an
application to conduct that research would be “noncompetitive and highly unlikely
to receive a grant.” Id. ¶¶ 12–13.

       Diminished access to NIH funding will impose immediate and far-reaching
financial consequences on EDF members who are research scientists. Dr. Jeremy
Sarnat and Professor Johnnye Lewis, for instance, are currently preparing
applications to NIH institutes to fund research involving sensitive dose-response
data that cannot be disclosed (either to the public or via restricted access) because
of the nature of the data, the communities with whom the researchers are working,
or both. See, e.g., Sarnat Decl. ¶¶ 7, 9–11 (Attachment F) (panel study collecting
detailed biometric, geographic, and geospatial data); J. Lewis Decl. ¶¶ 21, 23, 25
(Attachment G) (toxicity study examining uranium contamination impacts on
Laguna Pueblo and Navajo Nation populations). Both researchers have had success
obtaining such funding in the past. See Sarnat Decl. ¶ 12; J. Lewis Decl. ¶¶ 3, 20,
26. But because the rule will severely constrain EPA’s discretion to rely on the
research these grants support, they are now unlikely to be funded—potentially
costing Dr. Sarnat and Professor Lewis millions of dollars in research funding and
creating an “immediate financial crisis” in their labs. See J. Lewis Decl. ¶¶ 23, 25–
26 ($10 million at stake); Sarnat Decl. ¶ 13 ($3–5 million in funding less likely to be
awarded). These harms are not unique: funding from NIH and its institutes is
typically “critical to the continued financial viability of environmental health
research centers.” Birnbaum Decl. ¶ 9; see also, e.g., Balmes Decl. ¶¶ 15–19
(Attachment H) (difficulty recruiting cohort of undocumented children as a result of
the rule would risk nearly a dozen jobs); Karagas Decl. ¶¶ 2, 12–13 (Attachment I)
(95 percent of research led in 2020 depended on NIH funding).

                                          14
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 15 of 19




        But if researchers instead attempt to produce rule-compliant research, they
will face a different set of costs. Most significantly, they risk losing the trust of
disadvantaged communities with which they work, such as Indigenous people,
immigrants, and racial minorities. Because of historical mistreatment, members of
these communities can be “very reluctant” to participate in scientific research “out
of fear of how [their] information may be used, or misused.” J. Lewis Decl. ¶¶ 10–11
(discussing the denial of treatment to participants in the Tuskegee Syphilis Study
and research that included unauthorized genetic tests on Havasupai Tribe
participants’ biological samples); see also Balmes Decl. ¶¶ 9–10, 17–18 (discussing
concerns of participants who are undocumented immigrants). As a result, EDF
member scientists have found that it is “critical” to be able to “assure study
participants that their participation and associated data will remain confidential”—
and have spent “years of work” with specific communities, like Native American
Tribes, to develop their trust. J. Lewis Decl. ¶¶ 11, 13, 15–16; Balmes Decl. ¶¶ 9–
10, 18. That trust hinges not just on protecting data, but also on study participants’
belief that their involvement will impact decision-making that benefits their
communities. See J. Lewis Decl. ¶¶ 17–18; Balmes Decl. ¶¶ 12, 18. For EDF
member scientists who work in these communities, the very act of seeking consent
to disclose study participants’ sensitive information risks shattering the delicate
trust relationships they have built over time—an immeasurable loss that imperils
future scientific work in the affected communities. See J. Lewis Decl. ¶¶ 18–19, 28–
29; Balmes Decl. ¶ 18.19

       And even if EDF member scientists can navigate these challenges, they must
expend time and resources to rework their research agendas to develop rule-
compliant methods. For members whose research methods are flatly incompatible
with disclosure to the public or the government that may mean the grueling work of
shifting to different methods entirely. See, e.g., Balmes Decl. ¶ 16 (explaining that it
is not possible to disclose cohort data without identifying unique human subjects);
Sarnat Decl. ¶¶ 6, 15 (noting the need to shift research priorities); Karagas Decl.
¶ 15 (similar). Moreover, for members currently preparing grant applications or
developing research cohorts, the rule imposes “the immediate challenge of
scrambling to figure out how to rebuild” noncompliant studies to “somehow be able
to answer” the key research questions “while accommodating both EPA
requirements” and community concerns. J. Lewis Decl. ¶¶ 15, 25; see also Sarnat
Decl. ¶ 14; Balmes Decl. ¶ 17.




19The Rule’s allowance for researchers to make data available via “restricted access,” see 86 Fed.
Reg. 492, does not resolve the concern of individuals—or Institutional Review Boards—that data be
kept confidential in general, including from the government and its agents. See Balmes Decl. ¶ 10
(noting the difficulty of obtaining Institutional Review Board approval when data cannot be kept
confidential); J. Lewis Decl. ¶¶ 12–15 (similar).

                                                15
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 16 of 19



       Second, the Rule irreparably harms Petitioners’ own organizational
interests in advocacy based on the best available science. Petitioners and their
members have a strong interest in having EPA fully consider the best available
science as a basis for significant regulatory actions and influential scientific
information. For example, EDF’s mission is to preserve the natural systems on
which all life depends by using science and economics to find practical and lasting
solutions to the most serious environmental problems. EDF seeks to ensure that
chemicals, pollutants, and other health determinants are regulated rigorously and
in a manner that aligns with the best available science. See Levitan Decl. ¶¶ 4–5
(Attachment J); Stith Decl. ¶ 7 (Attachment K). To advance these missions, EDF
regularly employs the best available science in its advocacy, including before EPA.
McPartland Decl. ¶¶ 7–14 (Attachment L); Levitan Decl. ¶¶ 4–5; Stith Decl. ¶¶ 5–7.
The Rule, however, makes this process more costly and less effective, requiring EDF
to divert resources to evaluate whether studies could form a basis for EPA action or
are candidates for an exemption, see McPartland Decl. ¶¶ 15–22, and diminishing
the usefulness of research conducted by scientists the organizations employ or work
with. See G. Lewis Decl. ¶¶ 1, 8, 13–19.

       Likewise, Montana Environmental Information Center is a member-
supported advocacy and public-education organization that works to protect and
restore Montana’s natural environment, including through assuring that state and
federal officials comply with and fully uphold laws designed to protect the State’s
environment and people from pollution and fossil-fuel development. Citizens for
Clean Energy is a nonprofit membership organization of Montana citizens whose
objective is to convince decision-makers to adopt clean-energy solutions in order to
preserve Montanans’ health, lifestyle, and heritage and to protect Montana’s land,
air, water, and communities from the consequences of fossil-fuel development.
These organizations’ missions thus also depend upon EPA’s consideration of the
best available science as a basis for significant regulatory actions and influential
scientific information. Liebert Decl. ¶¶ 2–4 (Attachment M).

       In addition to the examples above, the other Petitioners likewise aim to
protect public health and the environment and have a strong interest in EPA’s use
of rigorous science. They also suffer harm as a result of this Rule.

       The Biden-Harris Administration has promised “to listen to the science; to
improve public health and protect our environment; to ensure access to clean air
and water; to limit exposure to dangerous chemicals and pesticides; to hold
polluters accountable, including those who disproportionately harm communities of
color and low-income communities; [and]to reduce greenhouse gas emissions.”
Executive Order, supra n.4. In furthering that policy, the new Administration has
pledged to review dozens of harmful rules promulgated in the last four years and
propose new protective regulations. Id. § 2. The Petitioners intend to promote the
use of best available science in developing those policies, but the Rule threatens to

                                         16
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 17 of 19



hinder both their advocacy during the period of judicial review, as well as the
strength of EPA’s rulemaking. Many of these rulemakings will happen in the next
few months to a year, see id., inflicting permanent damage on Petitioners’ ability to
advocate for their members and their missions in the immediate term.

      For the foregoing reasons, the Rule threatens to irreparably harm Petitioners
and their members (including member researchers) during the period for judicial
review.

         iii. The balance of equities and public interest favor a postponement of the
              Rule.

       For many of the previously listed reasons that “justice … requires” a
postponement, the other preliminary injunction factors favor a postponement. The
Rule embodies a dangerous policy of undervaluing some of the most critical science
for protecting human health and the environment. It is transparently aimed at
making it more difficult for EPA to fulfill its mission and providing litigation
opportunities for those who oppose strong regulations. As explained above, it
seriously harms the researchers who conduct this critical science, the organizations
that advocate for strong protections, and ultimately the people who will suffer the
effects of weak regulation, particularly vulnerable communities. On the other hand,
no entity can claim harm from a postponement of the Rule. A postponement only
means that EPA will continue to rely upon the best available science regardless of
whether the raw personal data underlying it is made publicly available. EPA
always retains discretion to decline to consider a study if the agency’s decision is
reasonable and reasonably explained. No entity demonstrated that EPA’s practice
prior to the Rule caused any problem in the past, and there is no harm in retaining
the status quo pending review.

                                  CONCLUSION

       We respectfully request that you exercise your authority under 5 U.S.C. § 705
to postpone the Rule’s effective date pending judicial review. Because the Rule will
take effect on February 5, 2021, after which time you will no longer have authority
to issue such a postponement under Section 705, we request that you issue the
postponement by February 4, 2021. We further request the opportunity to discuss
this petition with relevant agency decision-makers as soon as possible.

                                       Sincerely,




                                         17
     Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 18 of 19




Vickie L. Patton                         Counsel for American Thoracic
Benjamin M. Levitan                      Society:
Dena Adler
ENVIRONMENTAL DEFENSE FUND               Ann Brewster Weeks
2060 Broadway, Suite 300                 Hayden W. Hashimoto
Boulder, CO 80302                        CLEAN AIR TASK FORCE
(303) 447-7215                           114 State Street 6th floor
vpatton@edf.org                          Boston MA 02109
blevitan@edf.org                         617-359-4077
dadler@edf.org                           aweeks@catf.us
                                         hhashimoto@catf.us
Derf Johnson
MONTANA ENVIRONMENTAL                    Counsel for Environmental Defense
INFORMATION CENTER                       Fund, Montana Environmental
PO Box 1184                              Information Center, and Citizens for
Helena, MT 59624                         Clean Energy:
(406) 443-2520
djohnson@meic.org                        Deepak Gupta
                                         Jonathan E. Taylor
Ann Mesnikoff                            Gregory A. Beck
ENVIRONMENTAL LAW & POLICY               Linnet Davis-Stermitz
CENTER                                   GUPTA WESSLER PLLC
35 East Wacker Drive, Suite 1600         1900 L Street NW, Suite 312
Chicago, IL 60601                        Washington, DC 20036
202-375-8296                             (202) 888-1741
amesnikoff@elpc.org                      deepak@guptawessler.com
                                         jon@guptawessler.com
Vijay Limaye                             greg@guptawessler.com
NATURAL RESOURCES DEFENSE                linnet@guptawessler.com
COUNCIL
40 W. 20th Street
New York, NY 10011
(212) 727-4683
vlimaye@nrdc.org

Andrew A. Rosenberg, Ph.D.
UNION OF CONCERNED SCIENTISTS
2 Brattle Square
Cambridge, MA 02138
(603) 767-9501
arosenberg@ucsusa.org




                                    18
      Case 4:21-cv-00003-BMM Document 37-1 Filed 01/31/21 Page 19 of 19



Counsel for Environmental Defense
Fund:

Matthew Littleton
Susannah L. Weaver
DONAHUE, GOLDBERG, WEAVER, &
LITTLETON
1008 Pennsylvania Avenue, SE
Washington, DC 20003
(202) 683-6895
matt@donahuegoldberg.com
susannah@donahuegoldberg.com

W. Eric Pilsk
Sarah C. Judkins
KAPLAN KIRSCH & ROCKWELL LLP
1675 Broadway, Suite 2300
Denver, CO 80202
(303) 825-7000
epilsk@kaplankirsch.com
sjudkins@kaplankirsch.com




CC:   Avi Garbow
      Michal Ilana Freedhoff
      Joseph Goffman
      Jennifer Orme-Zavaleta




                                     19
